 Case 5:20-cv-01559-JGB-SHK Document 30-13 Filed 12/14/20 Page 1 of 4 Page ID #:496



1    SAMANTHA CHOE (SBN: 252002)
     schoe@cov.com
2    ADDISON THOMPSON* (SBN: 330251)
     athompson@cov.com
3    SYLVIA HUANG (SBN: 313358)
     syhuang@cov.com
4    ANNIE SHI (SBN: 327381)
     Covington & Burling LLP
5    415 Mission St., Ste. 5400
     San Francisco, CA 94105
6    Telephone: (415) 591-6000
7    JENNIFER STARK (SBN: 267062)
     Jennifer.Stark@disabilityrightsca.org
8    AARON FISCHER (SBN: 24739
     Aaron.Fischer@disabilityrightsca.org
9    ANNE HADREAS (SBN: 253377)
     Anne.Hadreas@disabilityrightsca.org
10   SARAH GREGORY (SBN: 303973)
     Sarah.Gregory@disabilityrightsca.org
11   KIM PEDERSON (SBN: 234785)
     Kim.Pederson@disabilityrightsca.org
12   Disability Rights California
     1330 Broadway, Suite 500
13   Oakland, CA 94612
     Telephone: (510) 267-1200
14   Facsimile: (510) 267-1201
15   Attorneys for Plaintiffs
16   * C.D. California admission application forthcoming
17
                                UNITED STATES DISTRICT COURT
18
                            CENTRAL DISTRICT OF CALIFORNIA
19
                                      EASTERN DIVISION
20
     RICHARD HART et al., individually and on           Case No. 5:20-cv-1559-JGB-SHK
21
     behalf of all others similarly situated,
22                                                      DECLARATION OF PAUL
                  Plaintiffs,                           QUINTANA
23
     v.                                                 Date: TBD
24                                                      Time: TBD
     STEPHANIE CLENDENIN, Director of                   Judge: Hon. Jesus G. Bernal
25                                                      Courtroom: 7D
     California Department of State Hospitals, in
26   her official capacity et al.,                      Compl. filed: 08/05/2020
27
                  Defendants.
28

                                                    1
                                   DECLARATION OF PAUL QUINTANA
 Case 5:20-cv-01559-JGB-SHK Document 30-13 Filed 12/14/20 Page 2 of 4 Page ID #:497



1                            DECLARATION OF PAUL QUINTANA
2    I, Paul Quintana, hereby declare:
3          1.     I make this declaration based on my own personal knowledge and if called
4    to testify I could and would do so competently as follows:
5          2.     I am currently a patient on Unit 24 at Patton State Hospital (Patton) in San
6    Bernardino County, California.
7          3.     I was originally admitted to Patton in 2000 when I was found not guilty by
8    reason of insanity. I stayed here until about 2005, when I was transferred to Sylmar
9    Health and Rehabilitation Center, which is a step-down program from Patton. I was at
10   Sylmar for several years, then conditionally released into the community in 2012. I was
11   re-admitted to Patton in 2018 and have been here since.
12         4.     I have type 2 diabetes and a fatty liver. I have learned from the newspaper
13   and Dr. Fauci on the television news that people with these medical conditions are at high
14   risk for developing complications or dying from COVID-19.
15         5.     Because I know that I am high-risk, I try to keep to myself as much as
16   possible. However, this is very difficult because I am always surrounded by other
17   patients and staff here at Patton.
18         6.     This summer, there was a major outbreak of COVID-19 on our unit and Unit
19   25, which is connected to us. Right before this happened, I remember my psychologist
20   telling me to be really careful because I have diabetes.
21         7.     During this outbreak, I tested positive for COVID-19 and Patton transferred
22   me to Unit EB-11, which they were using as a place to isolate patients who tested
23   positive. In total, about 35 people from Unit 24 tested positive for COVID-19 and were
24   transferred to EB-11.
25         8.     My experience on EB-11 was horrific. I was dizzy, had vertigo, and I often
26   felt like I could not breathe. My first 48 hours there were the worst. I felt a sense of
27   impending doom, like I could very well die at any moment. All I could do was pray that
28   I would survive.

                                                   2
                                    DECLARATION OF PAUL QUINTANA
 Case 5:20-cv-01559-JGB-SHK Document 30-13 Filed 12/14/20 Page 3 of 4 Page ID #:498



1          9.       On EB-11, I was in a room with two other guys. One of them had a fever
2    for seven or eight days straight.
3          10.      All of us were on EB-11 for about two weeks, until we no longer had any
4    more symptoms. This time period was especially stressful because there were no on-call
5    therapists to help us process the trauma we were experiencing. One of the patients from
6    our unit died from COVID-19 during this outbreak. This hit all of us very hard because
7    any one of could have been the one to die.
8          11.      After I returned to Unit 24 from EB-11, the unit was still on quarantine until
9    about mid-September. We were taken off of quarantine for three or four weeks, then put
10   back on quarantine in October after a patient on Unit 25 tested positive. We have been
11   on quarantine since then. I don’t know why. Staff don’t give us much information about
12   the reasons for our quarantine. This only adds to my stress.
13         12.      I am doing my best to stay positive, but it is really hard. Our unit has been
14   through the ringer with COVID-19. Right now, my stress level is about eight or nine out
15   of ten. Even though I survived COVID-19 when I got it this summer, I do not know if
16   this means I can’t get it again. I worry that I may not be lucky enough to survive it a
17   second time.
18
19   I declare under penalty of perjury of the laws of the State of California and the United
20   States that the foregoing is true and correct. Executed on the 9th day of December, 2020
21   in Patton, California.
22                                                         /s/ Paul Quintana*
23                                                         Paul Quintana
24
25   * In light of COVID-19 regional stay-at-home orders and related COVID-19
26   correspondence delays, the declarant has requested and authorized that Plaintiffs’ counsel
27   enter an e-signature on his behalf. See Declaration of Kim Pederson, filed concurrently
28   herewith. Given the circumstances related to the COVID-19 pandemic and public health

                                                    3
                                     DECLARATION OF PAUL QUINTANA
 Case 5:20-cv-01559-JGB-SHK Document 30-13 Filed 12/14/20 Page 4 of 4 Page ID #:499



1    orders, Plaintiffs’ counsel respectfully request an exception to Local Rule 5-4.3.4(a)(3),
2    and will file the hand-signed declaration upon receipt, consistent with any further
3    direction from the Court.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                   DECLARATION OF PAUL QUINTANA
